DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,126,262. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 5-7 in current application are broader than reference claim 10 of the U.S. Patent No. 11,126,262.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963). Claims 1 and 5-7 in current application, are broader in all respects than the reference claim 10.
Below is a table indicating the corresponding relationship between claims 1 and 5-7 of current application and reference claim 10 of the U.S. Patent No. 11,126,262.
Current Application
U.S. Patent: 11,126,262
1
10
5
10
6
10
7
10


To perform analysis required, claim 6 of the current application is compared to claim 10 of U.S. Patent No. 11,126,262. 
Claim 6: Current Application
Claim 10: U.S. Patent No. 11,126,262
A storage device comprising: 7 8at least one computer medium that is not a transitory signal and that comprises 9instructions executable by at least one processor to: 

10




11identify that a first user of a first head mountable device has met a gaze of a second 12user of a second head mountable device; 1314responsive to identifying that said gaze has been met, 
























wherein said establishing comprises: 3executing a second matching logic, wherein said second matching logic is 4configured to compare one or more exclusion or inclusion criteria with said 5second profile, wherein said criteria are associated with said first profile.

wherein said establishing is responsive to: 29executing a first matching logic, wherein said first matching logic is configured 30to compare one or more exclusion or inclusion criteria with a first profile, 31 wherein said criteria are associated with a second profile.






establish a private 15communication channel between the first user and the second user.
A method for processing operations relating to gaze-interlock events on a social network server, the method comprising: 

registering a first unique identifier as an attribute against a first user profile on a social network, wherein said first user profile belongs to a person; and 

receiving a second unique identifier from a mobile device configured for detecting gaze-interlock events, wherein a gaze-interlock event is detected when a field of view of said person and a field of view of a human operator of said device are overlapping, and wherein said second unique identifier is determined as part of the detection of said event; and 

receiving a user identifier from said mobile device, wherein said user identifier is linked to said human operator and wherein said user identifier is linked to a second social network profile; and 

sending instructions for tagging said person in augmented reality to said mobile device in response to receiving said second unique identifier, wherein said response is conditional on: finding the first social network profile through a lookup procedure, wherein said lookup procedure comprises using said second unique identifier as a key and wherein the first social network profile is found when said second unique identifier matches said attribute.

further comprising: executing a first matching logic, wherein said first matching logic is configured to compare one or more exclusion or inclusion criteria with said second profile, wherein said criteria are associated with said first profile.

further comprising: executing a second matching logic, wherein said second matching logic is configured to compare one or more exclusion or inclusion criteria with said first profile, wherein said criteria are associated with said second profile.

further comprising: evaluating the result of one or more matching logics and authorizing the tagging of said person in the augmented reality of said human operator based on said result.

further comprising: sending instance data to said mobile device, wherein said sending of instance data is conditional on said result and wherein said instance data comprises data which is required in order for said person and said human operator to be able to interact through an application for social networking, wherein said instance data enables said application to offer opening a two-way live communication channel with said person.


As seen in the analysis above, claim 6 of current application is clearly broader than claim 10 of U.S. Patent No. 11,126,262. Therefore, the claim is properly subject to ODP rejection.
Similarly, ODP rejection can be shown in claims 1, 5 and 7 of current application, as additional limitations in claims 1, 5 and 7 are similarly recited as the limitations in the conflicting claim 10 of the reference application.


Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,782,778. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4 in current application are broader than reference claim 15 of the U.S. Patent No. 10,782,778.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963). Claims 1 and 4 in current application, are broader in all respects than the reference claim 15.
Below is a table indicating the corresponding relationship between claims 1 and 4 of current application and reference claim 15 of the U.S. Patent No. 10,782,778.
Current Application
U.S. Patent: 11,126,262
1
15
4
15


To perform analysis required, claim 4 of the current application is compared to claim 15 of U.S. Patent No. 10,782,778. 
Claim 4: Current Application
Claim 15: U.S. Patent No. 10,782,778
A storage device comprising: 7 8at least one computer medium that is not a transitory signal and that comprises 9instructions executable by at least one processor to: 

10

11identify that a first user of a first head mountable device has met a gaze of a second 12user of a second head mountable device; 1314responsive to identifying that said gaze has been met, 






















wherein said establishing is 26responsive to receiving an authorization from a social network, establish a private 15communication channel between the first user and the second user.
A non-transitory computer readable storage medium having data stored therein representing software executable by a computer, the software including instructions to process gaze interlock events, the storage medium comprising: 

instructions for receiving event notifications from a detector for gaze-interlock events wherein said events are triggered when the gaze of a person is being directed in the direction of the detector; and contingent on the detection a gaze-interlock event; and 

instructions for tagging said person in augmented reality wherein said tagging is conditional on the responses received by querying a plurality of social networks, wherein said queries are parametrized with an anonymous inbound identifier received from said detector.

further comprising instructions for causing an infrared transceiver circuit to exchange a set of anonymous identifiers with an external system and wherein said exchange is in response to a gaze-interlock event.

further comprising instructions for replacing, in regular intervals, the outbound anonymous identifier.

further comprising instructions for requesting from a social network an authorization for the opening of a communication channel and wherein said authorization is conditional on querying said social network with said inbound identifier.


As seen in the analysis above, claim 4 of current application is clearly broader than claim 15 of U.S. Patent No. 10,782,778. Therefore, the claim is properly subject to ODP rejection.
Similarly, ODP rejection can be shown in claim 1 of current application, as additional limitations in claim 1 are similarly recited as the limitations in the conflicting claim 15 of the reference application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said result" in line 3. There is insufficient antecedent basis for this limitation in the claim. It should be noted that the result is recited in claim 7, and therefore, claim 8 needs to be dependent on claim 7 for proper antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pomerantz et al. (US 2014/0160250, hereinafter Pomerantz).
Regarding claim 1, Pomerantz teaches a storage device (locale storage 4218, [0218]) comprising: 78
at least one computer medium (non-volatile storage medium, [0236]) that is not a transitory signal ([0552]: The controller 7208 may include a processor executing instructions that are stored at a non-volatile memory, such as at the memory 7210. Alternatively or additionally, executable instructions that are executed by the processor may be stored at a separate memory location that is not part of the non-volatile memory, such as at a read-only memory (ROM); [0839]: the SPoT may use a non-volatile memory, such as a three-dimensional (3D) memory, a flash memory (e.g., NAND, NOR, Multi-Level Cell (MLC), a Divided bit-line NOR (DINOR) memory, an AND memory, a high capacitive coupling ratio (HiCR), asymmetrical contactless transistor (ACT), or other flash memories), an erasable programmable read-only memory (EPROM), an electrically-erasable programmable read-only memory (EEPROM), a read-only memory (ROM), a one-time programmable memory (OTP), or any other type of memory) and that comprises 9instructions executable by at least one processor ([0218]: The processor 4214 may be configured to access processor executable instructions in a non-volatile storage medium, such as modules stored in a local storage 4218. The modules may be executable by the processor 4214 to perform various operations and methods) to: 
10 11identify that a first user of a first head mountable device (first user A wearing headgear 102(G) 6514, fig. 71 and [0263]) has met a gaze of a second 12user of a second head mountable device (second user 6506 wearing headgear 102 with camera (I) 6518, fig. 71, [0263]; [0202]: one of the uses of the encoded beacon on NANDeye is to enable users to identify other NANDeyes that are viewed by their own cameras. This may be accomplished while maintaining privacy such that the encode beacons do not disclose the identity of the user; [0204]: The user seeks another NANDeye in the field of view, and finds a second NANDeye user 2508 that the user does not know, but that stood in a position where the second NANDeye user had a line of sight with the person of interest 2504. The server described with respect to the social eyewitness network may enable the user to make contact with the second NANDeye user 2508 and/or to get a relevant piece of video data recorded by the second NANDeye user 2508, in a controlled, automatic process without compromising the privacy (e.g., the name) of either user; [0482]: a user with a NANDeye may use a NANDeye beacon to transmit a message. Other NANDeye users that are in line of sight with the user of the transmitting NANDeye and seeing its beacon may be automatically recording this message with their NANDeye; [0484]: A user of NANDeye may “broadcast” a short message to be received by anyone in his line of sight; [0485]: Any NANDeye user that sees the transmitting beacon may detect that there is a message; User 1 transmits a message to any user in his line of sight, and user 2 who can see user 1 in his/her line of sight receives the message transmitted by user 1; [0532]: The controller 7208 may be configured to process the video data from the or more cameras 7204 to identify whether a beacon signal of a beacon emitter is received via the one or more cameras 7204. The beacon signal may include an encoded message (e.g., an encrypted message) or may include a link to content that is accessible based on a key, as described with reference to fig. 87. The controller 7208 may decode the encoded message or provide a key to access the content corresponding to the link; [0536]: the controller 7208 may be configured to request a device identifier from a server associated with a video logging device. The device identifier may be generated by the server and issued to the SPoT headgear device 7200 to uniquely identify the SPoT headgear device 7200. The controller 7208 may receive the device identifier from the server via the communication interface 7214 and initiate a particular I/O device, such as a beacon emitter, to transmit a beacon signal based on the device identifier); 13
14responsive to identifying that said gaze has been met, establish a private 15communication channel between the first user and the second user ([0204]: The user seeks another NANDeye in the field of view, and finds a second NANDeye user 2508 that the user does not know, but that stood in a position where the second NANDeye user had a line of sight with the person of interest 2504. The server described with respect to the social eyewitness network may enable the user to make contact with the second NANDeye user 2508 and/or to get a relevant piece of video data recorded by the second NANDeye user 2508, in a controlled, automatic process without compromising the privacy (e.g., the name) of either user; [0225]: Multiple NANDeyes may be configured to function as nodes in a "social line of sight network" that enables anonymous communication of short text messages between people wearing NANDeye. Such anonymous communications via NANDeye enables people in line of sight from each other to exchange anonymous messages).
Regarding claim 2, Pomerantz teaches wherein said channel is a two-way voice communication ([0128]: VSMS can be indirect: beacons may transmit a short uniform resource locator (URL), which can be made of a very small amount of textual data (short URL). A user whose headgear 102 receives and decodes a short URL may access the URL via the user's phone 106 and see a message, such as including graphics, and/or including photo of the sender and any/or including other information that the sender wished to convey. If the users want to continue communication, the users may move to communicate via conventional channels such as texting or phone; [0261]: FIG. 69 illustrates an example of displaying messaging transmitted by multiple head-mounted beacons 6302-6308 of multiple NANDeye wearers as textual messages 6312-6314 in balloons that may be added to display with the video recording, such as by a phone 106 or a PC that processes video data recorded by a NANDeye headgear 102; [0262]: FIG. 70 illustrates an example of multiple audio recording signals using multiple head-mountable camera devices and other recording devices. One NANDeye user Joe 6402 and another NANDeye user Bob 6404 may each record a conversation with their respective NANDeyes. Because of a large distance between them, Joe 6402 may position Joe's phone 6406 near Bob 6404, and Bob 6404 may position Bob's phone 6408 near Joe 6402. One or more microphones 6410 of Joe's NANDeye headgear 102 may clearly capture Joe's voice but may not capture Bob's voice as robustly due to the distance involved. However, one or more microphones of Joe's phone 6406 may capture Bob's voice more clearly (and may also capture Joe's voice less clearly) and may wirelessly transmit audio data 6412 to Joe's NANDeye headgear. Joe's NANDeye headgear may merge the audio of Bob's voice and Joe's voice from the NANDeye microphones 6410 and from the phone microphones. In one example, the NANDeye headgear may combine Bob's voice from both sources, may combine Joe's voice from both sources, or both. In another example, the NANDeye headgear may replace Bob's voice in portions 6420, 6422, 6424 of the audio data 6426 recorded at the NANDeye headgear with Bob's voice as recorded at Joe's phone. Bob's NANDeye headgear and phone may operate in a similar manner as described with respect to Joe's NANDeye headgear and phone).
Regarding claim 4, Pomerantz teaches wherein said establishing is responsive to receiving an authorization from a social network ([0202]: One of the uses of the encoded beacon on NANDeye is to enable users to identify other NANDeyes that are viewed by their own cameras. This may be accomplished while maintaining privacy such that the encoded beacons do not disclose the identity of the user. A social eyewitness network may allow voluntary subscription by users. The social eyewitness network may be implemented so that only a server of that network can relate an encoded beacon with a user can route off-line messages between users. As a result, a user in need of an eyewitness or court evidence, as illustrative examples, may search for recorded video from users that were at the right place, at the right time, looking at the right direction, and logging the event from their point of view; [0204]: The user seeks another NANDeye in the field of view, and finds a second NANDeye user 2508 that the user does not know, but that stood in a position where the second NANDeye user had a line of sight with the person of interest 2504. The server described with respect to the social eyewitness network may enable the user to make contact with the second NANDeye user 2508 and/or to get a relevant piece of video data recorded by the second NANDeye user 2508, in a controlled, automatic process without compromising the privacy (e.g., the name) of either user; [0225]: Multiple NANDeyes may be configured to function as nodes in a "social line of sight network" that enables anonymous communication of short text messages between people wearing NANDeye. Such anonymous communications via NANDeye enables people in line of sight from each other to exchange anonymous messages; [0765]: a particular SPoT system user that wishes to access the URL on the server 8790 may have to enter a key, such as a password, to authorize the particular SPoT system user to access the server 8790 and/or content of the URL; [0769]: when the user of the SPoT headgear device wants to make the message 8794 accessible to another user of another SPoT headgear device, the SPoT headgear device of the user may transmit the temporary identifier 8792, such as via a beacon signal emitted by the SPoT headgear device. The other SPoT headgear device of the other user may receive the beacon signal and determine the temporary identifier 8792 represented by the beacon signal. The other user may send the temporary identifier 8792 to the server 8790. For example, the other SPoT headgear device or another electronic device associated with the other user may send a request that includes the temporary identifier 8792 to the server 8790 to access (e.g., receive) the message 8794. The request from the other user may include a time associated with the request from the other user and/or location associated with the other user; [0770]: The server 8790 may access the message 8794 based on the temporary identifier 8792 and provide the message to the other user, such to the other SPoT headgear device or the other electronic device associated with the other user. When the temporary identifier 9792 is associated with a time and/or the location associated with the other user, the server 8790 may compare the time and/or location associated with the user to the time and/or location with the other user; [0771]: the user of the SPoT headgear device may set criteria to be satisfied before the user may receive the message 8794. The criteria may include a password, a passcode, etc. … alternatively and/or additionally, the other use of the other SPoT headgear device may provide criteria to the server 8790 that the user is to satisfy before the server 8790 sends the message to the other user).
Regarding claim 9, Pomerantz teaches wherein the instructions are executable to display 17information (fig. 26 shows screen 2602 displaying an image of Bob along with his message “will share a ride to LA over this weekend”) relating to said first user (Bob) on a screen operated by the second user (Joyce’s phones displays screen 2602), and 18where said display of information is conditional on said gaze having been met ([0202]: One of the uses of the encoded beacon on NANDeye is to enable users to identify other NANDeyes that are viewed by their own cameras. This may be accomplished while maintaining privacy such that the encoded beacons do not disclose the identity of the user. A social eyewitness network may allow voluntary subscription by users. The social eyewitness network may be implemented so that only a server of that network can relate an encoded beacon with a user can route off-line messages between users. As a result, a user in need of an eyewitness or court evidence, as illustrative examples, may search for recorded video from users that were at the right place, at the right time, looking at the right direction, and logging the event from their point of view; [0204]: The user seeks another NANDeye in the field of view, and finds a second NANDeye user 2508 that the user does not know, but that stood in a position where the second NANDeye user had a line of sight with the person of interest 2504. The server described with respect to the social eyewitness network may enable the user to make contact with the second NANDeye user 2508 and/or to get a relevant piece of video data recorded by the second NANDeye user 2508, in a controlled, automatic process without compromising the privacy (e.g., the name) of either user; [0207]: Joyce's NANDeye detects Bob's message and beeps Joyce with a message such as "you picked up an SVMS message". Joyce pulls out Joyce's phone and sees an indication of a sender of the message and the message itself, such as the screen 2602 depicted in the example of FIG. 26; [0208]: Alice is another student in the same campus. Alice's NANDeye may also detect Bob message and beep Alice with a message such as "you got an SVMS message". Alice may pull out her phone and see a similar screen as Joyce viewed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz, and further in view of Coelho et al. (US 2015/0171926, hereinafter Coelho).
Regarding claim 5, Pomerantz teaches wherein said establishing (service introduces the other user with the provider or owner of a matching content) is responsive to executing a first matching logic ([0219]: The server may receive a request from another user, at 2812, such as a post on an internet social network indicating that the other user requests an eyewitness for a particular place and time. The server may search the request against the global index, such as via a search engine, at 2814. The server may make a determination, at 2816, whether the search resulting in a match. When the search results in a match, the server may send a message to a provider or owner of the matching content indicating that at least a portion of the matching content is requested, at 2818. The server may make a determination whether an indication is received that the provider or owner of the matching content is willing to allow use of the portion of the matching content, at 2819; [0220]: The server may receive certified metadata from the provider or owner of the matching content, at 2820, and may send a message to the other user to notify the other user that a potential match to the request may be available. In response to receiving an indication from the other user indicating that the other user is interested, at 2822, the server may cause an introduction to be performed of the other user and the provider or owner of the matching content, at 2824).
However, Pomerantz does not explicitly teach executing a first matching logic, wherein said first matching logic is configured to compare one or more exclusion or inclusion criteria with a first profile, wherein said criteria are associated with a second profile.
Coelho teaches executing a first matching logic (multi-dimensional space matching), wherein said first matching logic is configured to compare one or more exclusion or inclusion criteria with a first profile, wherein said criteria are associated with a second profile (fig. 7 shows a process for social matching communication; several sources of information for match evaluation including personal profiles and social networking site ([0023]) and well as several layers of comparisons for match evaluation including a coarse evaluation on the wearable device, mid-level evaluation on the smartphone, and a fine evaluation on the server ([0050]); [0055]: FIG. 7 is a flow diagram for social matching communication. The flow 700 comprises a processor-implemented method for communication. The flow 700 includes receiving profile information on a first person 710. The profile information can include scoring of a plurality of profile questions. The profile information can further include information such as profession, industry, area of residence (e.g. state, city, etc.), demographic information, professional group membership information, and/or college alumni information. The flow 700 further includes comparing the profile information on the first person with profile information on a second person 720. The comparison can include comparing the ranking (scores) associated with a profile of the first person with the corresponding ranking associated with a profile of the second person. The ranking can include a score for each question of a plurality of questions. The flow 700 continues with evaluating a match between the first person and the second person 730, based on the comparing. The comparison can include multi-dimensional space matching. In embodiments, the matching includes computing the absolute value of the difference between each individual score and summing them to form a match value. In such an embodiment, a lower match value indicates a closer match between the first person and the second person. The comparing can be accomplished on a device associated with the first person 724. Alternatively, the comparing can be accomplished on a server 722. In some embodiments, a distance-based comparison is used. For example, in five-dimensional space, a formula such as sqrt((Q1A-Q1B) 2+ . . . +(Q5A-Q5B) 2) can be used to compute a distance between two users. After determining the distance between two users, some embodiments illuminate a colored light corresponding to the question with highest ratings between those two devices, or establish a profile distance threshold above which the lights would give a positive match feedback. In embodiments, the profile information on the first person can be gleaned or augmented from a plurality of social networks. This information can be combined via a weighted combination of components from the social networks. For instance, in a business environment, a LinkedIn.TM. information may be deemed valuable while in a social setting Facebook.TM. information may be deemed valuable and the weighting therefore emphasized accordingly. A weight therefore can be associated with a certain social network and another weight factor is associated with a category within the certain social network. For instance, information personally written by the person can carry a higher weight while information obtained in a news feed would carry, and therefore be weighted, with a lower weight; the profiles comprises a plurality of inclusion and exclusion criteria pertaining to interaction preferences with respect to networking with other users of and whereby the profile of the second member comprises personal data relating to the second member, wherein said personal data is of a type that allows being filtered against said interaction preferences. The profile information on the first person can be gleaned or augmented from a plurality of social networks. This information can be combined with a weighted combination of components from the social networks… A weight therefore can be associated with a certain social network and another weight factor is associated with a category within the certain social network; [0056]:  The profile information on the first person and the profile information on a second person can be binary strings and the evaluating a match can involve direct mapping between the binary strings 732. This technique can be used when users enter yes/no responses to profile questions. The evaluating of the match can be based on multi-dimensional space matching 734. This technique can be used when users enter numerical values as responses to profile questions, where the numerical values indicate the amount of agreement with the question. The multi-dimensional space matching can include calculating a minimum distance 736 across the multi-dimensional space between the first person and the second person. That is, in such embodiments, a minimum distance between each question is calculated. In groups with more than two people, the process can be repeated with other members of the group. For example, with a group of three people, the flow can include evaluating matching between the first person and third person 750, as well as evaluating matching between the second person and the third person 752. In some embodiments, the match has a temporal component. That is, if two devices have been in close proximity to each other for more than a predetermined amount of time, then a temporal match is formed, and contact information is exchanged in the same manner as if there were a match based on one or more profile questions. For example, if two devices are in proximity to each other for over twenty minutes during the course of an hour, the devices can be deemed to match, initiating an exchange of contact information; [0057]:  In other embodiments, additional profile information can be used to form the match. For example, by retrieving profile information from a travel website such as TripAdvisor.RTM., a list of cities visited by different users can be obtained. The match can be formed based on travels to similar destinations by the two participants). Therefore, it would have been obvious to one of the ordinary skill in art before the effective filing date of the claimed invention to improve upon the system of Pomerantz by comparing various attributes of the users’ profiles to determine a compatibility match as taught by Coelho for the purpose of finding people with shared interest as stated in paragraph [0006] of Coelho.
Regarding claim 6, Pomerantz teaches wherein said establishing (service introduces the other user with the provider or owner of a matching content) comprises executing a second matching logic ([0219]: The server may receive a request from another user, at 2812, such as a post on an internet social network indicating that the other user requests an eyewitness for a particular place and time. The server may search the request against the global index, such as via a search engine, at 2814. The server may make a determination, at 2816, whether the search resulting in a match. When the search results in a match, the server may send a message to a provider or owner of the matching content indicating that at least a portion of the matching content is requested, at 2818. The server may make a determination whether an indication is received that the provider or owner of the matching content is willing to allow use of the portion of the matching content, at 2819; [0220]: The server may receive certified metadata from the provider or owner of the matching content, at 2820, and may send a message to the other user to notify the other user that a potential match to the request may be available. In response to receiving an indication from the other user indicating that the other user is interested, at 2822, the server may cause an introduction to be performed of the other user and the provider or owner of the matching content, at 2824).
However, Pomerantz does not explicitly teach executing a second matching logic, wherein said second matching logic is configured to compare one or more exclusion or inclusion criteria with a second profile, wherein said criteria are associated with a first profile.
Coelho teaches executing a second matching logic (comparing ranking), wherein second first matching logic is configured to compare one or more exclusion or inclusion criteria with a second profile, wherein said criteria are associated with a first profile (fig. 7 shows a process for social matching communication; several sources of information for match evaluation including personal profiles and social networking site ([0023]) and well as several layers of comparisons for match evaluation including a coarse evaluation on the wearable device, mid-level evaluation on the smartphone, and a fine evaluation on the server ([0050]); [0053]: various matching criteria amongst members of the group can be displayed on the wristbands of the participants. The third participant can be nearby the first participant and nearby the neighboring participant; [0055]: FIG. 7 is a flow diagram for social matching communication. The flow 700 comprises a processor-implemented method for communication. The flow 700 includes receiving profile information on a first person 710. The profile information can include scoring of a plurality of profile questions. The profile information can further include information such as profession, industry, area of residence (e.g. state, city, etc.), demographic information, professional group membership information, and/or college alumni information. The flow 700 further includes comparing the profile information on the first person with profile information on a second person 720. The comparison can include comparing the ranking (scores) associated with a profile of the first person with the corresponding ranking associated with a profile of the second person. The ranking can include a score for each question of a plurality of questions. The flow 700 continues with evaluating a match between the first person and the second person 730, based on the comparing. The comparison can include multi-dimensional space matching. In embodiments, the matching includes computing the absolute value of the difference between each individual score and summing them to form a match value. In such an embodiment, a lower match value indicates a closer match between the first person and the second person. The comparing can be accomplished on a device associated with the first person 724. Alternatively, the comparing can be accomplished on a server 722. In some embodiments, a distance-based comparison is used. For example, in five-dimensional space, a formula such as sqrt((Q1A-Q1B) 2+ . . . +(Q5A-Q5B) 2) can be used to compute a distance between two users. After determining the distance between two users, some embodiments illuminate a colored light corresponding to the question with highest ratings between those two devices, or establish a profile distance threshold above which the lights would give a positive match feedback. In embodiments, the profile information on the first person can be gleaned or augmented from a plurality of social networks. This information can be combined via a weighted combination of components from the social networks. For instance, in a business environment, a LinkedIn.TM. information may be deemed valuable while in a social setting Facebook.TM. information may be deemed valuable and the weighting therefore emphasized accordingly. A weight therefore can be associated with a certain social network and another weight factor is associated with a category within the certain social network. For instance, information personally written by the person can carry a higher weight while information obtained in a news feed would carry, and therefore be weighted, with a lower weight; the profiles comprises a plurality of inclusion and exclusion criteria pertaining to interaction preferences with respect to networking with other users of and whereby the profile of the second member comprises personal data relating to the second member, wherein said personal data is of a type that allows being filtered against said interaction preferences. The profile information on the first person can be gleaned or augmented from a plurality of social networks. This information can be combined with a weighted combination of components from the social networks… A weight therefore can be associated with a certain social network and another weight factor is associated with a category within the certain social network; [0056]:  The profile information on the first person and the profile information on a second person can be binary strings and the evaluating a match can involve direct mapping between the binary strings 732. This technique can be used when users enter yes/no responses to profile questions. The evaluating of the match can be based on multi-dimensional space matching 734. This technique can be used when users enter numerical values as responses to profile questions, where the numerical values indicate the amount of agreement with the question. The multi-dimensional space matching can include calculating a minimum distance 736 across the multi-dimensional space between the first person and the second person. That is, in such embodiments, a minimum distance between each question is calculated. In groups with more than two people, the process can be repeated with other members of the group. For example, with a group of three people, the flow can include evaluating matching between the first person and third person 750, as well as evaluating matching between the second person and the third person 752. In some embodiments, the match has a temporal component. That is, if two devices have been in close proximity to each other for more than a predetermined amount of time, then a temporal match is formed, and contact information is exchanged in the same manner as if there were a match based on one or more profile questions. For example, if two devices are in proximity to each other for over twenty minutes during the course of an hour, the devices can be deemed to match, initiating an exchange of contact information; [0057]:  In other embodiments, additional profile information can be used to form the match. For example, by retrieving profile information from a travel website such as TripAdvisor.RTM., a list of cities visited by different users can be obtained. The match can be formed based on travels to similar destinations by the two participants). Please refer to the rejection of claim 5 for motivation to combine Coelho with Pomerantz.
Regarding claim 7, Pomerantz teaches wherein the instructions are 8executable to authorize a tagging of 9said first user on a display ([0618]: A record of a compliance event (e.g., identification of the user performing a particular monitored event) may be created and stored in a memory associated with the SPoT headgear device; [0621]: The organization may use the SPoT headgear device to enable an individual to gain access to a particular secure area. The particular secure area may include a locking/unlocking device that may be opened (e.g., unlocked) in response to receiving an unlocking signal or an unlocking code, such as an unlocking signal received from the SPoT headgear device. For example, the locking/unlocking device may include a user interface to receive the unlocking code or a wireless transceiver to receive the unlocking signal. A reflective surface, such as a convex mirror, may be positioned proximate to an access point (e.g., a door or a gate) of the particular secure area to enable the individual to view his or her reflection), wherein said display is operated by said second user ([0267]: identify people approaching the user), 10and where said tagging is conditional on said result ([0621]: The organization may use the SPoT headgear device to enable an individual to gain access to a particular secure area. The particular secure area may include a locking/unlocking device that may be opened (e.g., unlocked) in response to receiving an unlocking signal or an unlocking code, such as an unlocking signal received from the SPoT headgear device. For example, the locking/unlocking device may include a user interface to receive the unlocking code or a wireless transceiver to receive the unlocking signal. A reflective surface, such as a convex mirror, may be positioned proximate to an access point (e.g., a door or a gate) of the particular secure area to enable the individual to view his or her reflection; [0622]: The SPoT headgear device may be assigned to the individual. Assigning the SPoT headgear device to the individual may include providing the SPoT headgear device with an image of the face of the individual and configuring the SPoT headgear to identify a reflection of the face of the individual. Based on identification of the reflection as the face of the individual, the SPoT headgear device may identify (e.g., determine) that the individual is an authorized user, such as an authorized user of the SPoT headgear device and/or an authorized user that may access the particular secure area; claim 10: the controller is further configured to attach a tag to a portion of video data based on identification of the face as belonging to the user).
However, Pomerantz does not explicitly teach the instructions are 8executable to evaluate a result of a matching logic.
Coelho teaches the instructions are 8executable to evaluate a result of a matching logic (several sources of information for match evaluation including personal profiles and social networking site ([0023]) and well as several layers of comparisons for match evaluation including a coarse evaluation on the wearable device, mid-level evaluation on the smartphone, and a fine evaluation on the server ([0050]); [0055]: FIG. 7 is a flow diagram for social matching communication. The flow 700 comprises a processor-implemented method for communication. The flow 700 includes receiving profile information on a first person 710. The profile information can include scoring of a plurality of profile questions. The profile information can further include information such as profession, industry, area of residence (e.g. state, city, etc.), demographic information, professional group membership information, and/or college alumni information. The flow 700 further includes comparing the profile information on the first person with profile information on a second person 720. The comparison can include comparing the ranking (scores) associated with a profile of the first person with the corresponding ranking associated with a profile of the second person. The ranking can include a score for each question of a plurality of questions. The flow 700 continues with evaluating a match between the first person and the second person 730, based on the comparing. The comparison can include multi-dimensional space matching. In embodiments, the matching includes computing the absolute value of the difference between each individual score and summing them to form a match value. In such an embodiment, a lower match value indicates a closer match between the first person and the second person. The comparing can be accomplished on a device associated with the first person 724. Alternatively, the comparing can be accomplished on a server 722. In some embodiments, a distance-based comparison is used. For example, in five-dimensional space, a formula such as sqrt((Q1A-Q1B) 2+ . . . +(Q5A-Q5B) 2) can be used to compute a distance between two users. After determining the distance between two users, some embodiments illuminate a colored light corresponding to the question with highest ratings between those two devices, or establish a profile distance threshold above which the lights would give a positive match feedback. In embodiments, the profile information on the first person can be gleaned or augmented from a plurality of social networks. This information can be combined via a weighted combination of components from the social networks. For instance, in a business environment, a LinkedIn.TM. information may be deemed valuable while in a social setting Facebook.TM. information may be deemed valuable and the weighting therefore emphasized accordingly. A weight therefore can be associated with a certain social network and another weight factor is associated with a category within the certain social network. For instance, information personally written by the person can carry a higher weight while information obtained in a news feed would carry, and therefore be weighted, with a lower weight; the profiles comprises a plurality of inclusion and exclusion criteria pertaining to interaction preferences with respect to networking with other users of and whereby the profile of the second member comprises personal data relating to the second member, wherein said personal data is of a type that allows being filtered against said interaction preferences. The profile information on the first person can be gleaned or augmented from a plurality of social networks. This information can be combined with a weighted combination of components from the social networks… A weight therefore can be associated with a certain social network and another weight factor is associated with a category within the certain social network; [0056]:  The profile information on the first person and the profile information on a second person can be binary strings and the evaluating a match can involve direct mapping between the binary strings 732. This technique can be used when users enter yes/no responses to profile questions. The evaluating of the match can be based on multi-dimensional space matching 734. This technique can be used when users enter numerical values as responses to profile questions, where the numerical values indicate the amount of agreement with the question. The multi-dimensional space matching can include calculating a minimum distance 736 across the multi-dimensional space between the first person and the second person. That is, in such embodiments, a minimum distance between each question is calculated. In groups with more than two people, the process can be repeated with other members of the group. For example, with a group of three people, the flow can include evaluating matching between the first person and third person 750, as well as evaluating matching between the second person and the third person 752. In some embodiments, the match has a temporal component. That is, if two devices have been in close proximity to each other for more than a predetermined amount of time, then a temporal match is formed, and contact information is exchanged in the same manner as if there were a match based on one or more profile questions. For example, if two devices are in proximity to each other for over twenty minutes during the course of an hour, the devices can be deemed to match, initiating an exchange of contact information; [0057]:  In other embodiments, additional profile information can be used to form the match. For example, by retrieving profile information from a travel website such as TripAdvisor.RTM., a list of cities visited by different users can be obtained. The match can be formed based on travels to similar destinations by the two participants). Please refer to the rejection of claim 5 for motivation to combine Coelho with Pomerantz.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz, in view of Coelho, and further in view of Latta et al. (US 2012/0311031, hereinafter Latta).
Regarding claim 8, Pomerantz in view of Coelho do not explicitly teach wherein the instructions are executable to add said second user as a social networking friend and wherein said adding is conditional on said result.
Latta teaches the instructions are executable to add said second user as a social networking friend (fig. 6 step 614; [0052]: At 614, the method 600 includes adding the observer to the friend group of the player in the social network service) and wherein said adding is conditional on said result (fig. 6 step 606; [0043]: At 606, the method 600 includes determining if the observer satisfies friending criteria of the player. As an example, the friending criteria may be satisfied if the observer is not already a player-accepted friend of the player. As another example, the friending criteria may be satisfied if the observer and the player have been captured within the proximity threshold by the one or more sensors a threshold number of times. In some cases, the friending criteria may be set by the player in the user profile or in another configuration file; [0044]: In some cases, friending criteria may include a weighting algorithm that measures different characteristics of the observer to determine if the observer is suitable to be added to the player's friend group. For example, in a situation where multiple observers are identified in proximity to the player (e.g., via a depth sensor/camera), an observer that is recognized as actively interacting with the player, such as playing a multiplayer game, may be judged to have a stronger correlation or a higher ranking to be added to the player's friend group. On the other hand, another observer that is recognized as not interacting with the player, such as just sitting in the background watching, may be judged to have a weaker correlation or a lower ranking than the active observer; [0045]: As another example, observed visual characteristics that the player and the observer have in common may be considered in the weighting algorithm. For example, if the player and the observer are observed wearing clothing that has the same sports team, rock group, brand name, etc., then the observer's correlation may be stronger or ranking may be higher; [0046]: As another example, the observed interaction between the player and the observer can be considered in the weighting algorithm. For example if the player and the observer are judged to be having fun interacting together (e.g., both individuals are identified as smiling or heard laughing), then it can be judged that the interaction is positive and the observer's ranking can be increased. Alternatively or additionally, if the player and the observer are observed playing together often, then the observer's ranking can be increased. On the other hand, if the player and the observer are judged to not be enjoying the interaction (e.g., identified as having upset faces, frowns, negative verbal statements), then the observer's ranking may be decreased). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Latta’s knowledge of adding friends based on matched user profiles and modify the system of Pomerantz and Coelho because such a system provides enhanced entertainment experience by identifying participants of the entertainment experience to create social connections ([0013] and [0016]).



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz, and further in view of Hamilton, II et al. (US 2009/0282472, hereinafter Hamilton).
Regarding claim 3, Pomerantz does not explicitly teach wherein said establishing is 21responsive to a virtual handshake between said first user and said second user and 22wherein said handshake comprises the first user and the second user mutually 23agreeing to said opening of said private communication channel.
Hamilton teaches wherein said establishing is 21responsive to a virtual handshake (single click or a “secret” handshake, wink with a nod, etc.) between said first user and said second user ([0021]: an avatar performing a gesture (e.g., a "secret" handshake, wink with a nod, etc.) to other avatars, wherein a gesture back signifies acceptance … a rule may be pre-established that if two avatars are wearing a corporate logo hat, only a single click is required to initiate a secure communication mode) and 22wherein said handshake comprises the first user and the second user mutually 23agreeing (acceptance of each invitee) to said opening of said private communication channel ([0021]:  clicking on another avatar and selecting an option to invite the avatar to a secure communication mode; providing a privacy group that is pre-established, then enabling a session with a single click. For example, a rule may be pre-established that if two avatars are wearing a corporate logo hat, only a single click is required to initiate a secure communication mode or that it is automatically created. Similarly, avatars belonging to a group may have an inventory object, such that when holding the inventory object, they enter into secure communication mode; [0023]: the speaker is prompted to select one or more invitees to enter secure communication mode. If there is only one nearby avatar, the detection system 23 may simply prompt the speaker if he or she wants to enter secure communication mode. At step S5, request/acceptance system 22 waits for acceptance of each invitee, and enters secure mode at step S6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hamilton’s knowledge of establishing communication between two users in response to mutual acceptance by the users and modify the system of Pomerantz because such a system ensures privacy by providing secure communication modes in a virtual universe ([0001]).


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz, and further in view of Wong (US 8854282).
Regarding claim 11, Pomerantz teaches a system (NANDeye system, [0098]), comprising: 27
at least a headset wearable by a first user (first user A wearing headgear 102(G) 6514, fig. 71 and [0263]); 
28at least a second headset wearable by a second user (second user 6506 wearing headgear 102 with camera (I) 6518, fig. 71, [0263]); 
cameras (fig. 52 and [0248]:  NANDeye headgear 102 having multiple types of cameras, including dual visible light cameras 5202, 5204 at substantially a user's eye level and an infrared (IR) camera 5206 positioned to be on top of the user's head); and
at least one processor (fig. 72 controller 7208) configured with instructions for ([0499]: the apparatus may correspond to, and the method may be performed by, NANDeye headgear 102; [0529]:  The controller 7208 may be coupled to the one or more cameras 7204, to the memory 7210, to the one or more I/O devices 7206, to the one or more interfaces, to one or more other components, or a combination thereof. The controller 7208 may include a tagging engine 7222, a processing engine 7226, an encryption/decryption engine 7224, or a combination thereof. The controller 7208 may include dedicated circuitry, an application running at a processor of the SPoT headgear device 7200 (e.g., a processor of the controller 7208), or a combination of dedicated circuitry and an executing application. For example, the processor running at the controller 7208 may execute one or more instructions that cause the processor to execute one or more operations. The one or more instructions may be stored in a memory of the SPoT headgear device 7200, such as the memory 7210. The controller 7208 may include or correspond to the processor 3016 of FIG. 30, the controller 3604 of FIG. 36, the processor 4214 of FIG. 42, the processor 4608 and/or the image reducer 4610 of FIG. 46, or a combination thereof): 
identifying that the first user has made eye contact with the second user (User 1 transmits a message to any user in his line of sight, and user 2 who can see user 1 in his/her line of sight receives the message transmitted by user 1; [0202]: one of the uses of the encoded beacon on NANDeye is to enable users to identify other NANDeyes that are viewed by their own cameras. This may be accomplished while maintaining privacy such that the encode beacons do not disclose the identity of the user; [0204]: The user seeks another NANDeye in the field of view, and finds a second NANDeye user 2508 that the user does not know, but that stood in a position where the second NANDeye user had a line of sight with the person of interest 2504. The server described with respect to the social eyewitness network may enable the user to make contact with the second NANDeye user 2508 and/or to get a relevant piece of video data recorded by the second NANDeye user 2508, in a controlled, automatic process without compromising the privacy (e.g., the name) of either user; [0482]: a user with a NANDeye may use a NANDeye beacon to transmit a message. Other NANDeye users that are in line of sight with the user of the transmitting NANDeye and seeing its beacon may be automatically recording this message with their NANDeye; [0483]: Because each receiving user may see the transmitting user (e.g., be in line of sight) for a different amount of time; [0484]: A user of NANDeye may “broadcast” a short message to be received by anyone in his line of sight; [0485]: Any NANDeye user that sees the transmitting beacon may detect that there is a message);
3responsive to identifying that the first and second users have made eye contact, 4establishing a communication channel between the first and second users ([0204]: The user seeks another NANDeye in the field of view, and finds a second NANDeye user 2508 that the user does not know, but that stood in a position where the second NANDeye user had a line of sight with the person of interest 2504. The server described with respect to the social eyewitness network may enable the user to make contact with the second NANDeye user 2508 and/or to get a relevant piece of video data recorded by the second NANDeye user 2508, in a controlled, automatic process without compromising the privacy (e.g., the name) of either user; [0225]: Multiple NANDeyes may be configured to function as nodes in a "social line of sight network" that enables anonymous communication of short text messages between people wearing NANDeye. Such anonymous communications via NANDeye enables people in line of sight from each other to exchange anonymous messages); 
5responsive to identifying that both the first and second users are looking at each 6other (User 1 transmits a message to any user in his line of sight, and user 2 who can see user 1 in his/her line of sight receives the message transmitted by user 1; [0202]: one of the uses of the encoded beacon on NANDeye is to enable users to identify other NANDeyes that are viewed by their own cameras. This may be accomplished while maintaining privacy such that the encode beacons do not disclose the identity of the user; [0204]: The user seeks another NANDeye in the field of view, and finds a second NANDeye user 2508 that the user does not know, but that stood in a position where the second NANDeye user had a line of sight with the person of interest 2504. The server described with respect to the social eyewitness network may enable the user to make contact with the second NANDeye user 2508 and/or to get a relevant piece of video data recorded by the second NANDeye user 2508, in a controlled, automatic process without compromising the privacy (e.g., the name) of either user; [0482]: a user with a NANDeye may use a NANDeye beacon to transmit a message. Other NANDeye users that are in line of sight with the user of the transmitting NANDeye and seeing its beacon may be automatically recording this message with their NANDeye; [0483]: Because each receiving user may see the transmitting user (e.g., be in line of sight) for a different amount of time; [0484]: A user of NANDeye may “broadcast” a short message to be received by anyone in his line of sight; [0485]: Any NANDeye user that sees the transmitting beacon may detect that there is a message).
However, Pomerantz does not explicitly teach respective cameras configured to produce image signals of the eyes of the first and second users.
Wong teaches respective cameras (each HMD uses a camera) configured to produce image signals of the eyes (tracking the eye pupils of the user of the HMD) of the first and second users (col. 16 lines 57-60: the HMD could further include a device for tracking the pointing direction of the eye pupil (or pupils) of the user in order to determine the pointing direction of the user's or wearer's eye (or eyes) within the FOV of the HMD; col. 28 lines 10-16: The FOV pointing direction of each wearable HMD could be determined by a measuring device on each HMD, such as an AHRS, or the like. In further accordance with the example embodiment, the FOV pointing direction could include information indicative of an eye-pointing direction of the user of the HMD. For instance, the HMD could include a camera or other detector for tracking the eye pupil(s) of the user or wearer or the HMD. Such information could be used to compute a more refined measure of FOV pointing direction). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Wong’s knowledge of using cameras to track eyes of the users wearing HMDs and modify the system of Pomerantz because such a system presents the combination of actual, observed field of view with the displayed, computer generated images to provide rich and varied experiences and utility for a user or wearer of the HMD (col. 4 lines 10-17).
Regarding claim 12, Pomerantz teaches a method, comprising: 
10using player-to-player eye contact to identify whether a first player has 11established eye contact with a second player (User 1 transmits a message to any user in his line of sight, and user 2 who can see user 1 in his/her line of sight receives the message transmitted by user 1; [0202]: one of the uses of the encoded beacon on NANDeye is to enable users to identify other NANDeyes that are viewed by their own cameras. This may be accomplished while maintaining privacy such that the encode beacons do not disclose the identity of the user; [0204]: The user seeks another NANDeye in the field of view, and finds a second NANDeye user 2508 that the user does not know, but that stood in a position where the second NANDeye user had a line of sight with the person of interest 2504. The server described with respect to the social eyewitness network may enable the user to make contact with the second NANDeye user 2508 and/or to get a relevant piece of video data recorded by the second NANDeye user 2508, in a controlled, automatic process without compromising the privacy (e.g., the name) of either user; [0482]: a user with a NANDeye may use a NANDeye beacon to transmit a message. Other NANDeye users that are in line of sight with the user of the transmitting NANDeye and seeing its beacon may be automatically recording this message with their NANDeye; [0483]: Because each receiving user may see the transmitting user (e.g., be in line of sight) for a different amount of time; [0484]: A user of NANDeye may “broadcast” a short message to be received by anyone in his line of sight; [0485]: Any NANDeye user that sees the transmitting beacon may detect that there is a message), 
12wherein players wear a head-mounted device (first user A wearing headgear 102(G) 6514, and second user 6506 wearing headgear 102 with camera (I) 6518, fig. 71 and [0263]); and 
13responsive to identifying that eye contact has been established between the first and 14second players, establish a communication channel between the first and second 15players ([0204]: The user seeks another NANDeye in the field of view, and finds a second NANDeye user 2508 that the user does not know, but that stood in a position where the second NANDeye user had a line of sight with the person of interest 2504. The server described with respect to the social eyewitness network may enable the user to make contact with the second NANDeye user 2508 and/or to get a relevant piece of video data recorded by the second NANDeye user 2508, in a controlled, automatic process without compromising the privacy (e.g., the name) of either user; [0225]: Multiple NANDeyes may be configured to function as nodes in a "social line of sight network" that enables anonymous communication of short text messages between people wearing NANDeye. Such anonymous communications via NANDeye enables people in line of sight from each other to exchange anonymous messages) and 
identifying that the first player has made eye contact with the second 16player comprises determining that the first player has looked toward a location of 17the second player (User 1 transmits a message to any user in his line of sight, and user 2 who can see user 1 in his/her line of sight receives the message transmitted by user 1; [0202]: one of the uses of the encoded beacon on NANDeye is to enable users to identify other NANDeyes that are viewed by their own cameras. This may be accomplished while maintaining privacy such that the encode beacons do not disclose the identity of the user; [0204]: The user seeks another NANDeye in the field of view, and finds a second NANDeye user 2508 that the user does not know, but that stood in a position where the second NANDeye user had a line of sight with the person of interest 2504. The server described with respect to the social eyewitness network may enable the user to make contact with the second NANDeye user 2508 and/or to get a relevant piece of video data recorded by the second NANDeye user 2508, in a controlled, automatic process without compromising the privacy (e.g., the name) of either user; [0482]: a user with a NANDeye may use a NANDeye beacon to transmit a message. Other NANDeye users that are in line of sight with the user of the transmitting NANDeye and seeing its beacon may be automatically recording this message with their NANDeye; [0483]: Because each receiving user may see the transmitting user (e.g., be in line of sight) for a different amount of time; [0484]: A user of NANDeye may “broadcast” a short message to be received by anyone in his line of sight; [0485]: Any NANDeye user that sees the transmitting beacon may detect that there is a message), 
wherein responsive to the communication channel being 18established, the method includes tracking the second player and marking the second 19player with an icon ([0267]: identify people approaching the user; [0618]: A record of a compliance event (e.g., identification of the user performing a particular monitored event) may be created and stored in a memory associated with the SPoT headgear device; [0621]: The organization may use the SPoT headgear device to enable an individual to gain access to a particular secure area. The particular secure area may include a locking/unlocking device that may be opened (e.g., unlocked) in response to receiving an unlocking signal or an unlocking code, such as an unlocking signal received from the SPoT headgear device. For example, the locking/unlocking device may include a user interface to receive the unlocking code or a wireless transceiver to receive the unlocking signal. A reflective surface, such as a convex mirror, may be positioned proximate to an access point (e.g., a door or a gate) of the particular secure area to enable the individual to view his or her reflection; [0621]: The organization may use the SPoT headgear device to enable an individual to gain access to a particular secure area. The particular secure area may include a locking/unlocking device that may be opened (e.g., unlocked) in response to receiving an unlocking signal or an unlocking code, such as an unlocking signal received from the SPoT headgear device. For example, the locking/unlocking device may include a user interface to receive the unlocking code or a wireless transceiver to receive the unlocking signal. A reflective surface, such as a convex mirror, may be positioned proximate to an access point (e.g., a door or a gate) of the particular secure area to enable the individual to view his or her reflection; [0622]: The SPoT headgear device may be assigned to the individual. Assigning the SPoT headgear device to the individual may include providing the SPoT headgear device with an image of the face of the individual and configuring the SPoT headgear to identify a reflection of the face of the individual. Based on identification of the reflection as the face of the individual, the SPoT headgear device may identify (e.g., determine) that the individual is an authorized user, such as an authorized user of the SPoT headgear device and/or an authorized user that may access the particular secure area; claim 10: the controller is further configured to attach a tag to a portion of video data based on identification of the face as belonging to the user).
Pomerantz does not explicitly teach the first user and second user are players in a game, and wherein the game is of a type, wherein the players are required to wear a head-mounted device.
Wong teaches teach the first user and second user are players in a game (col. 24 lines 6-8: multiple users could be engaged in an HMD-based augmented-reality game in which each user's HMD carries an identifier), and wherein the game is of a type, wherein the players are required to wear a head-mounted device (col. 24 lines 6-8: multiple users could be engaged in an HMD-based augmented-reality game in which each user's HMD carries an identifier). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Wong’s knowledge of using HMDs in a gaming environment and modifying the system of Pomerantz because such a system enhances a user’s experience by providing virtual or augmented reality graphics.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, none of the cited prior art of record, teach either individually or in combination, “… the instructions are executable to display a 21plurality of menu cards on said first head mountable device, wherein said menu 22cards offer a choice of options for interacting with said second user through a 23plurality of social networks and wherein said display of cards is conditional on said 24gaze having been met.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/           Primary Examiner, Art Unit 2612